t c memo united_states tax_court karen v hough petitioner v commissioner of internal revenue respondent docket no filed date karen v hough pro_se francis c mucciolo and lorianne d masano for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined the following deficiencies in addition to and penalties on petitioner’s federal_income_tax deficiency sec_6651 sec_6662 year dollar_figure dollar_figure dollar_figure big_number -- dollar_figure addition_to_tax penalty unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure at trial petitioner stated that she was contesting only some of the business_expense deductions respondent disallowed for and at trial petitioner did not dispute the amounts of unreported gross_income the self-employment_tax the addition_to_tax or the penalties determined by respondent although ordered to do so petitioner did not file any briefs accordingly petitioner has abandoned all issues other than whether she substantiated business_expenses in excess of the amounts allowed or conceded by respondent for and 92_tc_661 89_tc_46 cf 123_tc_213 118_tc_358 findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time she filed the petition petitioner resided in largo florida we note that on brief respondent also conceded dollar_figure of unreported income for this concession will be accounted for in the rule computation during and petitioner operated as a sole_proprietorship a nursing business the nursing business consisted of working as an expert witness medical legal consulting and as a nurse practitioner petitioner reported her nursing business_expenses on schedule c profit or loss from business of her and tax returns nursing business_expenses respondent issued to petitioner a notice_of_deficiency for and that disallowed some of the nursing business_expenses in part and other nursing business_expenses in full petitioner filed a petition challenging the disallowance of her nursing business_expenses opinion petitioner has neither claimed nor shown that she satisfied the requirements of sec_7491 to shift the burden_of_proof to respondent with regard to any factual issue accordingly petitioner bears the burden_of_proof rule a deductions are a matter of legislative grace petitioner has the burden of showing that she is entitled to any deduction claimed id 292_us_435 petitioner relies on her own testimony to substantiate the nursing business_expenses the court is not required to accept petitioner’s unsubstantiated testimony see 338_f2d_602 9th cir affg 41_tc_593 we found petitioner’s testimony to be general vague conclusory and or questionable in certain material respects on the record we repeatedly noted petitioner’s lack of credibility and veracity under the circumstances presented here we are not required to and generally do not rely on petitioner’s testimony to sustain her burden of establishing error in respondent’s determinations see 877_f2d_624 7th cir affg tcmemo_1987_295 440_f2d_688 9th cir affg per curiam tcmemo_1969_159 87_tc_74 when taxpayers establish that they have incurred deductible expenses but are unable to substantiate the exact amounts we can estimate the deductible amount but only if the taxpayers present sufficient evidence to establish a rational basis for making the estimate see 39_f2d_540 2d cir 85_tc_731 in estimating the amount allowable we bear heavily upon taxpayers whose inexactitude is of their own making see cohan v commissioner supra pincite we may not use the cohan doctrine however to estimate expenses covered by sec_274 see 50_tc_823 affd per curiam 412_f2d_201 2d cir sec_1_274-5t temporary income_tax regs fed reg date there must be sufficient evidence in the record however to permit us to conclude that a deductible expense was paid_or_incurred 245_f2d_559 5th cir one contractor mandy babyak who worked for petitioner’s nursing business in testified regarding petitioner’s nursing business_expenses we found ms babyak to be credible we shall rely on ms babyak’s testimony to estimate petitioner’s nursing business_expenses under the cohan doctrine contractor expenses petitioner claimed dollar_figure in expenses for subcontractors for for respondent allowed dollar_figure in the notice_of_deficiency and conceded an additional dollar_figure on brief for a total of dollar_figure this dollar_figure represents checks paid to carol blank robert shearer and kim atkins petitioner has failed to substantiate that any additional_amounts were paid to contractors in accordingly respondent’s determination as modified by his concession is sustained petitioner claimed dollar_figure in expenses for subcontractors for for respondent conceded on brief dollar_figure in contractor expenses this concession represents amounts paid_by we use the term contractor for convenience only we make no findings whether the people who worked for petitioner’s nursing business were independent contractors or employees checks to carol blank robert shearer kim atkins harold stratton and natalie stephens ms babyak credibly testified that she was a contractor of petitioner’s nursing business for ms babyak testified that she started working for petitioner’s nursing business in the middle summer of she was paid dollar_figure per hour and earned approximately dollar_figure per week but this amount varied and occasionally it was less on the basis of the record we approximate that petitioner paid ms babyak dollar_figure in and petitioner is entitled to deduct this amount in addition to the amount respondent conceded for petitioner has failed to substantiate that any additional_amounts were paid to contractors in insurance petitioner claimed dollar_figure and dollar_figure in expenses for insurance for and respectively respondent disallowed these expenses in full ms babyak credibly testified that for petitioner paid dollar_figure for medical malpractice insurance and dollar_figure for office insurance on the basis of the record we shall allow these amounts for each of the years and petitioner has failed to substantiate that any additional_amounts were paid for insurance for or dues and memberships petitioner claimed dollar_figure and dollar_figure in expenses for dues and memberships for and respectively respondent allowed dollar_figure for and disallowed this expense in full for ms babyak credibly testified that in petitioner paid approximately dollar_figure each for dues and memberships to approximately four to five nursing societies agencies on the basis of the record we approximate that petitioner paid dollar_figure in for dues and memberships and is entitled to deduct this amount for petitioner has failed to substantiate that any additional_amounts were paid for dues and memberships for or fed ex and p o box postage and delivery expenses petitioner claimed dollar_figure for postage for dollar_figure in delivery and freight expenses for and dollar_figure for p o box petitioner claimed she paid dollar_figure for flood insurance ms babyak testified that petitioner paid flood insurance but she did not testify as to the amount_paid we do not rely on petitioner’s testimony to establish the amount_paid for flood insurance as there is insufficient credible_evidence to establish a rational basis for making an estimate we shall not allow petitioner a deduction for flood insurance see 39_f2d_540 2d cir 85_tc_731 additionally petitioner claimed she paid disability insurance we do not accept petitioner’s unsubstantiated and uncorroborated testimony see 338_f2d_602 9th cir affg 41_tc_593 expenses for each of the years and respondent allowed dollar_figure and dollar_figure for and respectively this amount included dollar_figure for a p o box for both years petitioner has failed to substantiate that any additional_amounts were paid for a p o box for or accordingly respondent’s determination on this issue is sustained ms babyak credibly testified that while she worked for petitioner fed ex picked up packages from petitioner’s nursing business approximately two times per week but petitioner tried to limit the number of pickups ms babyak estimated the cost of each pickup to be between dollar_figure and dollar_figure on the basis of the record we approximate that in petitioner paid dollar_figure to fed ex accordingly in addition to the dollar_figure in delivery and freight expense allowed by respondent for dollar_figure minus dollar_figure for the p o box petitioner is entitled to deduct an additional delivery and freight expense of dollar_figure for we believe that petitioner likely paid a similar amount to fed ex in accordingly petitioner is entitled to deduct her total claimed postage expense dollar_figure for petitioner has failed to substantiate that any additional_amounts were paid for postage or delivery expenses for or books petitioner claimed zero for books on her return respondent however allowed petitioner at audit dollar_figure for book expenses for ms babyak testified that petitioner bought books for ms babyak in but there is no evidence regarding the cost of the books as there is insufficient evidence to establish a rational basis for making an estimate petitioner is not entitled to a deduction greater than that allowed by respondent for books for see cohan v commissioner f 2d pincite vanicek v commissioner t c pincite supplies petitioner claimed dollar_figure and dollar_figure for supplies for and respectively respondent allowed dollar_figure and dollar_figure for supplies for and respectively although ms babyak testified that petitioner bought various supplies in there is no evidence regarding the cost of the supplies or that the amount spent exceeds the amount allowed by respondent as there is insufficient evidence to establish a rational basis for making an estimate we shall not allow petitioner a deduction for these items greater than that allowed by respondent for supplies for and see cohan v commissioner supra pincite vanicek v commissioner supra pincite pest control and lawn service petitioner claimed dollar_figure for pest control for and at trial claimed she also paid for lawn service respondent disallowed the amount claimed for pest control in full although ms babyak testified that petitioner paid for pest control and lawn service in there is no evidence regarding the cost of the pest control and lawn service as there is insufficient evidence to establish a rational basis for making an estimate we shall not allow petitioner a deduction for these items see cohan v commissioner supra pincite vanicek v commissioner supra pincite advertising marketing petitioner claimed dollar_figure and dollar_figure in expenses for advertising for and respectively respondent allowed dollar_figure and dollar_figure for and respectively respondent conceded an additional dollar_figure for for a total of dollar_figure for ms babyak testified that petitioner mailed marketing packages during ms babyak’s testimony however did not establish the cost of the marketing packages or how many were mailed we do not accept petitioner’s unsubstantiated and uncorroborated testimony as to the cost of these marketing packages or the amount mailed see wood v commissioner f 2d pincite it is unclear whether petitioner spent amounts on advertising in excess of the amounts already allowed or conceded by respondent as there is insufficient credible_evidence to establish a rational basis for making an estimate we shall not allow petitioner a deduction for this item greater than that allowed or conceded by respondent see cohan v commissioner supra pincite vanicek v commissioner supra pincite sec_274 expenses automobile and travel in addition to satisfying the criteria for deductibility under sec_162 certain categories of expenses must also satisfy the strict substantiation requirements of sec_274 in order for a deduction to be allowed the expenses to which sec_274 applies include among other things listed_property eg automobile expenses and cellular telephones and travel_expenses including meals_and_lodging while away from home sec_274 sec_280f ii v we may not use the cohan doctrine to estimate expenses covered by sec_274 see sanford v commissioner t c pincite sec_1 5t a temporary income_tax regs fed reg date to substantiate a deduction attributable to travel and listed_property a taxpayer must maintain adequate_records or present corroborative evidence to show the following the amount of the expense the time and place of use of the listed_property and the business_purpose of the use sec_1_274-5t temporary income_tax regs fed reg date petitioner failed to do so accordingly respondent’s determination regarding expenses subject_to sec_274 as modified by his concessions is sustained computer fax and printer at trial petitioner tried to establish she is entitled to deduct as expenses computers faxes and printers sec_274 applies to among other things computer and peripheral equipment however there is an exception for such equipment used exclusively at a regular business establishment and owned or leased by the person operating such establishment sec_274 sec_280f b regardless of whether sec_274 applies or not some of the computers and peripheral equipment were at petitioner’s nursing business office and some were at the homes of petitioner’s contractors the evidence does not establish when the computers faxes and printers were purchased or how much they cost as there is insufficient evidence to establish these items were purchased during the years in issue or if they were so purchased a rational basis for making an estimate we shall not allow petitioner a deduction for these items see cohan v commissioner supra pincite vanicek v commissioner supra pincite see also sec_274 sec_280f b expenses allowed or conceded by respondent respondent has allowed or conceded other items such as telephone expenses and legal expenses up to the amounts of checks or receipts previously provided by petitioner as there is insufficient evidence to establish a rational basis for making an estimate of a greater amount we shall not allow petitioner a deduction for these items greater than that allowed or conceded by respondent see cohan v commissioner supra pincite vanicek v commissioner supra pincite to reflect the foregoing decision will be entered under rule
